DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

         SHERBROOKE HOMEOWNERS ASSOCIATION, INC.,
               a Florida corporation not-for-profit,
                            Appellant,

                                    v.

                PAO WAN CHAN and ANDRE BAPTISTE,
                           Appellees.

                              No. 4D21-385

                             [May 25, 2022]

  Appeal and cross-appeal from the County Court for the Fifteenth
Judicial Circuit, Palm Beach County; August A. Bonavita, Judge; L.T. Case
Nos. 50-2018-CC-006612-XXXX-MB and 50-2020-AP000036CAXXMB.

   Rebecca Mercier Vargas, Jane Kreusler-Walsh, and Stephanie L.
Serafin of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach, and
Edward F. Holodak of Edward F. Holodak, P.A., Plantation, for appellant.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, for appellee
Andre Baptiste.

    Alen H. Hsu of Weiss Serota Helfman Cole & Bierman, P.L., Boca Raton,
for appellee Pao Wan Chan.

PER CURIAM.

   Sherbrooke Homeowners Association (“the HOA”) appeals a portion of
the final judgment finding that its claim for unpaid assessments, fees,
expenses, and court costs had been satisfied by prior payments from the
appellees. Appellee Andre Baptiste cross-appeals the injunction requiring
him to remove the shed found to be in violation of the HOA’s governing
documents.

   The HOA’s appeal must be dismissed because it was brought
prematurely. “An attorney’s fee award does not become final and ripe for
review until the amount is set.” Widom v. Widom, 679 So. 2d 74, 75 (Fla.
4th DCA 1996). The trial court expressly retained jurisdiction in the final
judgment to determine entitlement and claims for reasonable attorney’s
fees. However, the HOA brought this appeal without a determination on
the amount. Thus, the HOA’s appeal must be dismissed without prejudice
for the trial court to determine entitlement and an amount for fees. See
Keldie v. Dennstedt, 330 So. 3d 61, 62 (Fla. 4th DCA 2021). Additionally,
we find that the trial court did not err in granting an injunction requiring
removal of the shed based on the reasons stated in the final judgment.

   Affirmed in part and dismissed in part.

LEVINE, FORST and KLINGENSMITH, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2